Citation Nr: 1041506	
Decision Date: 11/04/10    Archive Date: 11/12/10	

DOCKET NO.  08-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1946 to July 1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of VARO in Boston, 
Massachusetts, that, in pertinent part, granted service 
connection for hearing loss and assigned a noncompensable 
disability evaluation, effective March 30, 2006, the date of 
receipt of the claim for benefits.

This appeal has been advanced on the Board's docket pursuant to 
the provisions of 38 C.F.R. § 20.900(c) (2010).

The matter is referred to the RO by way of the Appeals Management 
Center in Washington, D.C.  VA will notify the Veteran should 
further action be required.


REMAND

At the time of an authorized examination of the Veteran for 
audiological purposes in March 2007, the examiner did not comment 
on the function affects of the hearing disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, "in addition to dictating objective test results, a VA 
audiologist must fully describe the functional affects caused by 
a hearing disability in his or her final report."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

Additionally, the Board notes that this examination was conducted 
in March 2007, a time well over three years ago.  The Veteran and 
his representative have essentially maintained there has been a 
worsening of the Veteran's hearing impairment since that time.  

Accordingly, the Board finds that a more current VA examination 
is in order to determine the current nature and extent of the 
Veteran's hearing loss and any resulting functional impairment.  
The case is therefore REMANDED for the following:

1.  VA should undertake appropriate 
development to obtain any outstanding 
records pertaining to treatment or 
evaluation of the Veteran for hearing loss 
since 2007.

2.  The Veteran should be afforded a VA 
audiology examination to determine the 
current degree of severity of his service-
connected bilateral hearing loss.  The 
results should conform to VA regulations 
governing evaluation of hearing loss.  The 
claims folder must be made available to and 
reviewed by the examiner.  The examiner is 
specifically requested to fully describe 
the functional impact of the Veteran's 
hearing loss disability.  The rationale for 
any opinion expressed must be provided.

3.  VA should undertake any of the 
development it determines to be warranted.  

4.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought is 
not granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  After an appropriate 
period of time for response, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  By this REMAND, the Veteran is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2010), failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



